ACCEPTED
                                                                           05-15-00403-CR
                                                                FIFTH COURT OF APPEALS
                                                                           DALLAS, TEXAS
                                                                      6/11/2015 4:52:25 PM
                                                                                LISA MATZ
                                                                                    CLERK

                     CAUSE NOs. 05-15-00403-CR
                                05-15-00404-CR
                                05-15-00405-CR         FILED IN
                                                5th COURT OF APPEALS
                                                    DALLAS, TEXAS
                      THE COURT OF APPEALS      6/11/2015 4:52:25 PM
               FOR   THE FIFTH JUDICIAL DISTRICT      LISA MATZ
                            AT DALLAS                   Clerk
 _______________________________________________________________

                 VINCENT DEWAYNE JOHNSON,
                         APPELLANT

                                 V.

                      THE STATE OF TEXAS,
                           APPELLEE.
 ________________________________________________________________

                      203RD DISTRICT COURT
                     DALLAS COUNTY, TEXAS
              CAUSE NOs. F1360209, F1360595, F1360931
__________________________________________________________________

        APPELLANT’S MOTION FOR EXTENSION OF TIME
                  TO FILE APPELLANT’S BRIEF
__________________________________________________________________


                                      BRUCE ANTON
                                      State Bar No. 01274700

                                      SORRELS UDASHEN & ANTON
                                      2311 Cedar Springs Road
                                      Suite 250
                                      Dallas, Texas 75201
                                      214/468-8100
                                      214/468-8104 - fax
                                      ba@sualaw.com

                                      Attorney for Appellant

                                 1
      COMES NOW, VINCENT DEWAYNE JOHNSON, Appellant herein, and

moves this court to issue an extension of time to file Appellant’s Brief, and support

thereof would show the court as follows:

                                            I.

      The brief is due on June 14, 2015. Attorney for the Appellant requests an

additional 30 days, until July 14, 2015, to file the brief.

                                           II.

      The numbers and style of the case in the District Court is F1360209, F1360595

and F1360931, State of Texas v. Vincent Dewayne Johnson.

                                           III.

      In cause numbers F1360209, F1360595 and F1360931, Appellant was

convicted of aggravated sexual assault of a child under 14. The Appellant plead

guilty to all charges and was sentenced before the judge to 20 years in the Texas

Department of Criminal Justice in each case.

                                          IV.

      The reason for this request is that during the last few weeks counsel has been

preparing an amended petition for writ of habeas corpus in Faryion Edward Wardrip

v. William Stephens, case no. 7:01-CV-0247-G in the United States District Court

for the Northern District of Texas, preparing an Appellant’s Brief on Direct Appeal

in Russell Donald Tindell, II v. The State of Texas, case no. 10-15-00016-CR in the


                                            2
Tenth Court of Appeals of Texas, and also preparing an Appellant’s Supplemental

Brief in Tommy Vincent Jetton v. State of Texas, case no. 11-14-00264-CR in the

Eleventh Court of Appeals.

                                           V.

         For the reasons set out above, counsel for Vincent Johnson will, in reasonable

likelihood, be unable to submit the brief requested by this court. Counsel is asking

for an extension of time of 30 days, or until approximately July 14, 2015, to file the

brief.

         WHEREFORE, PREMISES CONSIDERED, Appellant requests this court to

grant an extension of time to file his Appellant’s Brief until July 14, 2015.



                                                RESPECTFULLY SUBMITTED,
                                                  /s/ Bruce Anton               _
                                                BRUCE ANTON
                                                State Bar No. 01274700

                                                SORRELS UDASHEN & ANTON
                                                2311 Cedar Springs, Suite 250
                                                Dallas, Texas 75201
                                                (214) 468-8100
                                                (214) 468-8104 - fax
                                                ba@sualaw.com

                                                ATTORNEY FOR APPELLANT




                                            3
                        CERTIFICATE OF SERVICE
      I do hereby certify that a true and correct copy of the above entitled motion
for extension of time to file brief was delivered via email to the Dallas County
District Attorney’s Office, dcdaappeals@dallascounty.org on June 11, 2015.




                                                   /s/ Bruce Anton           _
                                                  BRUCE ANTON




                                        4